


115 HR 4280 IH: Ensuring Regulations are Successful or Ended Act of 2017
U.S. House of Representatives
2017-11-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS1st Session
H. R. 4280
IN THE HOUSE OF REPRESENTATIVES

November 7, 2017
Mr. Kelly of Mississippi introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To provide for the sunset of rules one year after the date on which they are finalized, and for other purposes.
 
 
1.Short titleThis Act may be cited as the Ensuring Regulations are Successful or Ended Act of 2017 or the ERASE Act of 2017.  2.Sunset for rules (a)In generalExcept as provided in subsection (b), any rule (as such term is defined in section 551 of title 5, United States Code) that is finalized after the date of the enactment of this Act shall sunset on the date that is one year after the date on which the rule is finalized. 
(b)Congressional approvalThe sunset under subsection (a) shall not apply to a rule described in that subsection if a joint resolution is enacted which provides for the continuance of that rule.   